Citation Nr: 1215930	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

The Veteran was also scheduled for a Board hearing at the RO in May 2010.  However, the Veteran failed to appear.  The Veteran has not presented a reason for his failure to appear, nor has he requested rescheduling of the hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss and tinnitus.  Specifically, the Veteran asserts that when he began training as a combat infantryman, he was exposed to weapons firing from machine guns, grenades, and rifles.  He also asserts that he was exposed to noise when his military occupational specialty changed to radio operator.  

At the outset, the Board notes that the audiological findings set forth below were initially reported in Acoustical Society of America (ASA) units, which was used for tests conducted prior to October 1967; however, the Board has converted these audiological findings to the currently used standard developed by the International Organization for Standardization (ISO).  The Board also notes that there are a number of evaluations of record conducted subsequent the June 1967 evaluation that were reported in ISO and so did not need conversion.  

The Veteran's service treatment records reflect no complaints, findings, or diagnoses of bilateral hearing loss or tinnitus.  On his August 1965 discharge examination, (again, in ISO units) pure tone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
n/a
15
LEFT
25
20
20
n/a
15

Following service, the Veteran served as a civilian with the Navy at a Naval depot, which kept hearing conservation data on the Veteran.  The first test conducted in December 1965 revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
20
15
25
15
40
LEFT
20
25
20
20
20
35

On audiological evaluation in March 1966 pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
35
15
25
20
40
LEFT
25
25
20
30
20
30

On audiological evaluation in August 1966 pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
30
35
15
25
20
40
LEFT
25
25
20
30
20
25
On audiological evaluation in June 1967 pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
20
20
35
25
35
LEFT
30
20
25
30
25
25

As noted, there are multiple subsequent audiometric studies in the ISO format that should be reviewed prior to entry of an opinion in this case.

In addition, the record reflects that the Veteran was afforded a VA examination in December 2007 to determine the etiology of any current bilateral hearing loss and tinnitus.  After eliciting a history from the Veteran, reviewing of the claims file, and conducting an audiological evaluation, the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of service.  However, it appears that the examiner based his conclusions, at least in part, on the audiological evaluations conducted in service and shortly thereafter and did not convert these findings from ASA to ISO.  A new opinion, once the conversions are made is indicated.  There also appears to be some inconsistency in the most recent examination, with fairly good frequency scores, and discrimination scores that seem abnormal those scores.  A retest will help confirm these findings as well.

As, for the reasons expressed, the medical opinion evidence currently of record is inadequate, the Board finds that additional corrective action to obtain on opinion on the etiology of the Veteran's bilateral hearing loss and tinnitus is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed hearing loss and tinnitus disabilities.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO or the AMC should arrange for the Veteran to undergo VA examination.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  

Based on the testing results, with respect to each ear, the examiner should clearly indicate whether the Veteran has hearing loss to an extent recognized as a disability for VA purposes.  The examiner should also indicate whether the Veteran currently has tinnitus.

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the physician should consider and discuss in- and post-service treatment records, as well as the Veteran's assertions as to in-service noise exposure.  The examiner is specifically asked to consider and address the converted findings for the audiological evaluations conducted from 1965 to 1967-as converted above-in formulating his/her opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed, typewritten report.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


